DECISION
On November 30, 2015, the Defendant’s suspended sentence was revoked and she was sentenced to the Department of Corrections for a period of two (2) years, for the offense of Criminal Distribution of Dangerous Drugs, a Felony. The Court recommended the Department of Corrections screen Defendant for placement in an appropriate treatment facility to address Defendant’s serious mental health issues as well as her chemical dependency issues. Defendant *28was ordered to pay all fines, costs, fees, and any other financial obligations ordered by the sentencing court in the original Judgment entered July 15, 2010. Defendant received credit for thirty-two (32) days previously served. Defendant did not receive any credit for street time. The sentence in DC-09-092 was ordered to run concurrently with the sentences in DC-09-091, DC-09-093, and DC-09-108.
Done in open Court this 8th day of April, 2016.
DATED this 3rd day of May, 2016.
On April 8, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Peter Ohman, of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.